Exhibit 10.4 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN
RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Original Issue Date: June 16, 2015

Conversion Price (subject to adjustment herein): $0.80

 

$11,601,054.62

 

AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE NOTE

DUE MAY 31, 2019

 

THIS AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE NOTE is the duly authorized
and validly issued Amended and Restated Senior Secured Convertible Note of
InterCloud Systems, Inc., a Delaware corporation, (the “Company”), and
VaultLogix, LLC, a Delaware limited liability company (“VaultLogix” and together
with the Company, the “Borrowers”), each having its principal place of business
at 1030 Broad Street, Suite 102, Shrewsbury, NJ 07702 (this “Note”). This Note
is deemed issued pursuant to the Securities Exchange Agreement (the “Securities
Exchange Agreement”), dated February 18, 2016, by and among the Holder (as
defined below) and the Borrowers, and amends and restated the Note originally
issued pursuant to the Securities Exchange Agreement on February 18, 2016.

 

FOR VALUE RECEIVED, the Borrowers, jointly and severally as co-borrowers,
promise to pay to JGB (Cayman) Concord Ltd. or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the principal sum
of $11,601,054.62 in cash on May 31, 2019 (the “Maturity Date”) or such earlier
date as this Note is required to be repaid as provided hereunder, and to pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Note in accordance with the provisions hereof. As of
May 17, 2016, the date of this amendment and restatement, the outstanding
principal balance of this Note is $11,601,054.62 and the accrued and unpaid
interest thereon is $82,174.13. This Note is subject to the following additional
provisions:

 



 

 

 

Section 1.        Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Securities Exchange Agreement
and (b) the following terms shall have the following meanings:

 

“0.67% Debenture” means the Second Amended and Restated Senior Secured
Convertible Debentures of the Company issued to JGB (Cayman) Waltham Ltd, as may
be subsequently amended, restated, modified and supplemented.

 

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

 

“Applicable Interest Rate” means an annual rate equal to 0.67%, and, in any
event, following the occurrence and during the continuance of an Event of
Default, an annual rate equal to three percent (3%).

 

“Bankruptcy Event” means any of the following events: (a) a Borrower or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to such
Borrower or any Significant Subsidiary thereof, (b) there is commenced against a
Borrower or any Significant Subsidiary thereof any such case or proceeding that
is not dismissed within sixty (60) days after commencement, (c) a Borrower or
any Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered,
(d) a Borrower or any Significant Subsidiary thereof suffers any appointment of
any custodian or the like for it or any substantial part of its property that is
not discharged or stayed within sixty (60) calendar days after such appointment,
(e) a Borrower or any Significant Subsidiary thereof makes a general assignment
for the benefit of creditors, (f) a Borrower or any Significant Subsidiary
thereof calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts, (g) a Borrower or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing, or
(h) a Borrower or any Significant Subsidiary thereof is or will be unable to pay
its debts generally as they become due.

 

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 4(d).

 

“Bloomberg” means Bloomberg, L.P.

 

“Board of Directors” means the board of directors or equivalent governing body
of a Borrower.

 



 2 

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Buy-In” shall have the meaning set forth in Section 4(c)(v).

 

“Change of Control Transaction” means the occurrence after May 17, 2016 of (a)
an acquisition after May 17, 2016 by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of Equity
Interests of a Borrower, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of a Borrower (other than by means of Conversion
of this Note), (b) a Borrower merges into or consolidates with any other Person,
or any Person merges into or consolidates with a Borrower and, after giving
effect to such transaction, the stockholders of such Borrower immediately prior
to such transaction own less than fifty percent (50%) of the aggregate voting
power of such Borrower or the successor entity of such transaction, (c) a
Borrower sells or transfers all or substantially all of its assets to another
Person and the stockholders of such Borrower immediately prior to such
transaction own less than fifty percent (50%) of the aggregate voting power of
the acquiring entity immediately after the transaction, (d) a replacement at one
time or within a three year period of more than one-half of the members of the
Board of Directors which is not approved by a majority of those individuals who
are members of the Board of Directors on May 17, 2016 (or by those individuals
who are serving as members of the Board of Directors on any date whose
nomination to the Board of Directors was approved by a majority of the members
of the Board of Directors who are members on May 17, 2016), or (e) the execution
by a Borrower of an agreement to which such Borrower is a party or by which it
is bound, providing for any of the events set forth in clauses (a) through (d)
above.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion” shall have the meaning ascribed to such term in Section 4(a).

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 



 3 

 

 

“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.

 

“Conversion Shares” means, collectively, the shares of Common Stock issuable
pursuant to this Note upon Conversion of this Note.

 

“DACA” means the Deposit Account Control Agreement, dated as February 18, 2016,
by and between VaultLogix, PNC Bank, National Association and the Holder.

 

“Deposit Account” means the deposit account of VaultLogix maintained at PNC
Bank, National Association and subject to the DACA.

 

“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction or by way of a merger) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, in each case, whether or not the
consideration therefor consists of cash, securities or other assets owned by the
acquiring Person, excluding any sales of inventory in the ordinary course of
business on ordinary business terms.

 

“Dollar Volume Amount” means, with respect to any Trading Day, thirteen percent
(13%) of the aggregate dollar trading volume of the Common Stock on the
Principal Market (or other applicable Trading Market) over the twenty (20)
consecutive Trading Days immediately prior to such Trading Day. For the purposes
of this definition the term “dollar trading volume” for any Trading Day shall be
determined by multiplying the VWAP by the volume as reported on Bloomberg for
such Trading Day.

 

“DTC” means the Depository Trust Company.

 

“Equity Conditions” means, during the period in question, (a) the Borrowers
shall have duly honored all Conversions scheduled to occur or occurring by
virtue of one or more Notices of Conversions of the Holder, if any, (b) the
Borrowers shall have paid all liquidated damages and other amounts owing to the
Holder in respect of this Note, (c) all of the Conversion Shares issuable
pursuant to this Note may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions as determined by the counsel to the Company as set
forth in a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the Holder, provided, however, this condition
shall not be deemed satisfied (1) during any Rule 12b-25 extension period with
respect to any quarterly or annual report of the Company that is not filed by
the prescribed due date for such quarterly or annual report (without giving
effect to any extension period) or (2) during any period that the Company is not
in compliance with the current public information requirements under Rule 144,
including any public information requirements of paragraph (i) of Rule 144, (d)
the Common Stock is trading on a Trading Market and all of the Conversion Shares
issuable pursuant to this Note are listed or quoted for trading on such Trading
Market (and the Company believes, in good faith, that trading of the Common
Stock on a Trading Market will continue uninterrupted for the foreseeable
future) and the issuance of such Conversion Shares would not violate the rules
and regulations of any such Trading Market, (e) there is a sufficient number of
authorized but unissued and otherwise unreserved shares of Common Stock for the
issuance of all of the Conversion Shares then issuable pursuant to this Note,
(f) there is no existing Event of Default and no existing event which, with the
passage of time or the giving of notice, would constitute an Event of Default,
(g) the issuance of the Conversion Shares in question to the Holder would not
violate the limitations set forth in Section 4(d) herein, (h) there has been no
public announcement of a pending or proposed Fundamental Transaction or Change
of Control Transaction that has not been consummated, (i) the Holder is not in
possession of any information provided by a Borrower or any person acting on
their behalf that constitutes, or may constitute, material non-public
information, and (j) the Common Stock is DTC eligible and the Company’s transfer
agent is participating in DTC’s Fast Automated Securities Transfer Program.

 



 4 

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Forced Conversion” shall have the meaning set forth in Section 6(b).

 

“Forced Conversion Amount” shall have the meaning set forth in Section 6(b).

 

“Forced Conversion Notice” shall have the meaning set forth in Section 6(b).

 

“Forced Conversion Period” shall have the meaning set forth in Section 6(b).

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

 

“Holder Redemption Amount” shall have the meaning set forth in Section 6(a).

 

“Holder Redemption Notice” shall have the meaning set forth in Section 6(a).

 

“Holder Redemption Payment Date” shall have the meaning set forth in Section
6(a).

 

“Holder Redemption Right” shall have the meaning set forth in Section 6(a).

 



 5 

 

 

“Indebtedness” shall include (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, current swap agreements, interest rate hedging agreements,
interest rate swaps or other financial products, (c) all capital or equipment
lease obligation or purchase money security interests, (d) all obligations or
liability secured by a Lien (except for Liens described in clause (a) of the
definition of Permitted Liens) on any asset of a Borrower, irrespective of
whether such obligation or liability is assumed), and (e) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse) any of the
foregoing obligations of any other person or entity.

 

“Investments” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including by merger) of Equity Interests of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person.

 

“Late Fees” shall have the meaning set forth in Section 2(c).

 

“Mandatory Default Amount” means the sum of (a) 105% of the outstanding
principal amount of this Note plus 100% of accrued and unpaid interest thereon
and (b) all other amounts, costs, expenses and liquidated damages due in respect
of this Note.

 

“Monthly Allowance” shall have the meaning set forth in Section 6(a).

 

“New York Courts” shall have the meaning set forth in Section 9(d).

 

“Note Register” shall have the meaning set forth in Section 2(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Obligations” shall have the meaning set forth in Section 9(k).

 

“Original Issue Date” means June 16, 2015, regardless of any transfers of this
Note or amendments to this Note and regardless of the number of instruments
which may be issued to evidence this Note.

 

“Permitted Indebtedness” means (a) the indebtedness evidenced by this Note and
(b) the 0.67% Debenture.

 

“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Borrowers) have
been established in accordance with GAAP and which in do not exceed $10,000 in
the aggregate and (c) Liens for the benefit of the Holder.

 



 6 

 

 

“Person” means any natural person, corporation, partnership, limited liability
company, limited liability partnership, joint venture, trust, association,
company, or other entity, and any governmental authority or self-regulatory
organization.

 

“Principal Market” means the Nasdaq Capital Market or such other Trading Market
where the Common Stock is then listed or quoted.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Special Payment Date” shall have the meaning set forth in Section 2(e).

 

“Subsidiaries” as to any Person, means any corporation, partnership, limited
liability company, joint venture, trust or estate of or in which more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class of such corporation may
have voting power upon the happening of a contingency), (b) the interest in the
capital or profits of such partnership, limited liability company, or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled through one or more intermediaries,
or both, by such Person.

 

“Successor Entity” shall have the meaning set forth in Section 5(d).

 

“Threshold Period” shall have the meaning set forth in Section 6(b).

 

“Threshold Price” shall have the meaning set forth in Section 6(b).

 

“Trading Day” means a day on which the Principal Market is open for trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange or the Principal Market (or any successors to any of the
foregoing).

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg (based on a
Trading Day from 9:30 a.m. (local time in New York City, New York) to 4:00 p.m.
(local time in New York City, New York)), (b) if the Common Stock is not then
listed or quoted for trading on a Trading Market and if prices for the Common
Stock are then reported in the “Pink Sheets” published by OTC Markets Group,
Inc. (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent bid price per share of the Common Stock so
reported, or (c) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Holders and reasonably acceptable to the Borrowers, the fees and expenses of
which shall be paid by the Borrowers.

 



 7 

 

 

Section 2.        Interest.

 

a)       Payment of Interest in Cash. The Borrowers shall pay interest to the
Holder on the aggregate unconverted and then outstanding principal amount of
this Note at the Applicable Interest Rate, payable monthly in arrears as of the
last Trading Day of each calendar month and on the Maturity Date (if any such
date is not a Business Day, then the applicable payment shall be due on the next
succeeding Business Day) in cash.

 

b)       Interest Calculations. Interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed, and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal, together with all accrued and unpaid interest, liquidated damages and
other amounts which may become due hereunder, has been made.

 

c)       Late Fee. All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at an interest rate equal to the lesser of fifteen
percent (15%) per annum or the maximum rate permitted by applicable law (the
“Late Fees”) which shall accrue daily from the date such interest is due
hereunder through and including the date of actual payment in full.

 

d)       Prepayment. The Borrowers may not prepay all or any portion of this
Note without the prior written consent of the Holder.

 

e)       Special Payment. The Company shall pay to the Holder an additional
amount equal to seven and one-half percent (7.5%) of the outstanding principal
amount on this Note on each of May 31, 2017, May 31, 2018 and May 31, 2019
(“Special Payment Date”); provided, however, if the VWAP for the Common Stock
was never below the Conversion Price for any five (5) consecutive Trading Days
during the twelve month (12) period preceding a Special Payment Date, then no
such amount shall be due and payable pursuant to this Section 2(e) for such
Special Payment Date. For the avoidance of doubt, the foregoing constitutes an
additional special payment, and is not in lieu of any payment of interest or
principal due under this Note. For the avoidance of doubt, the payment hereunder
is in addition to all outstanding principal and accrued and unpaid interest and
not in reduction thereof.

 



 8 

 

 

Section 3.         Registration of Transfers and Exchanges.

 

a)        Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be payable
for such registration of transfer or exchange.

 

b)        Investment Representations. This Note may be transferred or exchanged
only in compliance with applicable federal and state securities laws and
regulations.

 

c)         Reliance on Note Register. Prior to due presentment for transfer to
the Borrowers of this Note, the Borrowers and any agent of the Borrowers may
treat the Person in whose name this Note is duly registered on the Note Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Note is overdue, and none of the
Borrowers nor any such agent shall be affected by notice to the contrary.

 

Section 4.         Conversion.

 

a)         Voluntary Conversion. At any time and from time to time until this
Note is no longer outstanding, this Note shall be convertible, in whole or in
part, into shares of Common Stock (subject to the limitations set forth in
Section 4(d) hereof) at the option of the Holder as provided herein. The Holder
shall effect conversions (each a “Conversion”) by delivering to the Borrowers a
Notice of Conversion, the form of which is attached hereto as Annex A (each, a
“Notice of Conversion”), specifying therein the principal amount of this Note to
be converted and the date on which such Conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
Conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Borrowers unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable Conversion. The Holder and the
Borrowers shall maintain records showing the principal amount(s) converted and
the date of such Conversion(s). In the event of any dispute or discrepancy, the
records of the Holder shall be controlling and determinative in the absence of
manifest error. The Holder, and any assignee by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of this paragraph,
following Conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note may be less than the amount stated on the face
hereof.

 

b)        Conversion Price. The conversion price in effect on any Conversion
Date shall be equal to $0.80, subject to adjustment herein (the “Conversion
Price”).

 



 9 

 

 

c)       Mechanics of Conversion.

 

i.           Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a Conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price.

 

ii.          Delivery of Certificate Upon Conversion. Not later than three (3)
Trading Days after each Conversion Date (the “Share Delivery Date”), the
Borrowers shall deliver, or cause to be delivered, to the Holder (A) a
certificate or certificates representing the Conversion Shares which, shall be
free of restrictive legends and trading restrictions (other than those which may
then be required by the Purchase Agreement) representing the number of
Conversion Shares being acquired upon the conversion of this Note and (B) a wire
transfer of immediately available funds in the amount of accrued and unpaid
interest. The Borrowers shall deliver any certificate or certificates required
to be delivered by the Borrowers under this Section 4(c) electronically through
DTC without any restrictive legends provided that (i) the Company is in
compliance with the current public information requirements of Rule 144 and (ii)
the Holder has delivered to the Borrowers a broker representation letter that
the shares of Common Stock represented by such certificates have been sold
pursuant to Rule 144. The Borrowers shall cause, at their own expense, Pryor
Cashman LLP to provide any legal opinions required to deliver shares free of
restrictive legends pursuant to this Section 4(c).

 

iii.         Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Borrowers at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Borrowers shall promptly return to the Holder any original Note
delivered to the Borrowers and the Holder shall promptly return to the Borrowers
the Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.

 

iv.        Obligation Absolute; Partial Liquidated Damages. The Borrowers’
obligations to issue and deliver the Conversion Shares upon Conversion of this
Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Borrowers or
any violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrowers to the Holder in connection with the issuance of
such Conversion Shares; provided, however, that such delivery shall not operate
as a waiver by the Borrowers of any such action the Borrowers may have against
the Holder. In the event the Holder of this Note shall elect to convert any or
all of the outstanding principal amount hereof, the Borrowers may not refuse
Conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining Conversion of all or part of this Note shall have
been sought and obtained, and the Borrowers post a surety bond for the benefit
of the Holder in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of litigation of the underlying dispute and the proceeds of
which shall be payable to the Holder to the extent it obtains judgment. In the
absence of such injunction, the Borrowers shall issue Conversion Shares or, if
applicable, cash, upon a properly noticed Conversion. If the Borrowers fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(c)(ii) by the second Trading Day following the Share Delivery Date,
the Borrowers shall pay to the Holder, in cash, as partial liquidated damages
and not as a penalty, for each $1,000 of principal amount being converted, $10
per Trading Day (increasing to $20 per Trading Day on the fifth (5th) Trading
Day after such liquidated damages begin to accrue) for each Trading Day after
the second Trading Day following such Share Delivery Date until such
certificates are delivered or Holder rescinds such Conversion; provided,
however, if the Borrowers have failed to deliver a certificate or certificates
pursuant to Section 4(c)(ii) by the Share Delivery Date more than twice in any
twelve (12) month period, then such partial liquidated damages shall begin to
accrue on the Share Delivery Date. Nothing herein shall limit a Holder’s right
to pursue actual damages or declare an Event of Default pursuant to Section 8
hereof for the Borrowers’ failure to deliver Conversion Shares within the period
specified herein and the Holder shall have the right to pursue all remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Holder from seeking to enforce damages
pursuant to any other Section hereof or under applicable law.

 



 10 

 

 

v.         Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. In addition to any other rights available to the Holder, if the
Borrowers fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the Conversion relating to such Share Delivery Date (a “Buy-In”),
then the Borrowers shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
Conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted Conversion (in which case such Conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Borrowers had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted Conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Borrowers shall be required to pay the
Holder $1,000. The Holder shall provide the Borrowers written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Borrowers, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Borrowers’ failure to timely deliver
certificates representing shares of Common Stock upon Conversion of this Note as
required pursuant to the terms hereof.

 

vi.        Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the Conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such Conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.

 

vii.       Transfer Taxes and Expenses. The issuance of certificates for shares
of the Common Stock on Conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that, the
Borrowers shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
Conversion in a name other than that of the Holder of this Note so converted and
the Borrowers shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Borrowers the amount of such tax or shall have established to the
satisfaction of the Borrowers that such tax has been paid. The Borrowers shall
pay all Transfer Agent fees required for processing of any Notice of Conversion
and all fees to DTC (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Conversion
Shares.

 



 11 

 

 

d)        Holder’s Conversion Limitations. The Borrowers shall not effect any
Conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the Conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own shares of Common Stock
in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of this Section 4(d), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
Section 4(d) applies, the determination of whether this Note is convertible (in
relation to other securities owned by the Holder together with any Affiliates)
and of which principal amount of this Note is convertible shall be in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder’s determination of whether this Note may be converted
(in relation to other securities owned by the Holder together with any
Affiliates) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Borrowers each time
it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Borrowers shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 4(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Company’s most recent periodic or annual report
filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Company, or (iii) a more recent written notice by the
Company or the Company’s transfer agent setting forth the number of shares of
Common Stock outstanding. Upon the written or oral request of a Holder, the
Company shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon Conversion of this Note held by the Holder. The Holder, upon
not less than sixty one (61) days’ prior notice to the Borrowers, may increase
or decrease the Beneficial Ownership Limitation provisions of this Section 4(d),
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon Conversion of this Note
held by the Holder and the Beneficial Ownership Limitation provisions of this
Section 4(d) shall continue to apply. Any such increase or decrease will not be
effective until the sixty first (61st) day after such notice is delivered to the
Company. The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 4(d) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Note.

 

Section 5.         Certain Adjustments.

 

a)        Stock Dividends and Stock Splits. If the Company, at any time while
this Note is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock or any Common Stock Equivalents (which, for avoidance of doubt,
shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, this Note), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding any
treasury shares of the Company) outstanding immediately before such event, and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.

 

b)        Subsequent Rights Offerings. In addition to any adjustments pursuant
to Section 5(a) above, if at any time the Company grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then the Holder will be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete Conversion of this Note (without regard
to any limitations on exercise hereof, including without limitation, the
Beneficial Ownership Limitation) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, to the extent that the Holder’s right to participate in any
such Purchase Right would result in the Holder exceeding the Beneficial
Ownership Limitation, then the Holder shall not be entitled to participate in
such Purchase Right to such extent (or beneficial ownership of such shares of
Common Stock as a result of such Purchase Right to such extent) and such
Purchase Right to such extent shall be held in abeyance for the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation).

 



 12 

 

 

c)        Pro Rata Distributions. During such time as this Note is outstanding,
if the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a "Distribution"), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete Conversion of this Note (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Distribution to such extent (or in the
beneficial ownership of any shares of Common Stock as a result of such
Distribution to such extent) and the portion of such Distribution shall be held
in abeyance for the benefit of the Holder until such time, if ever, as its right
thereto would not result in the Holder exceeding the Beneficial Ownership
Limitation).

 

d)        Fundamental Transaction. If, at any time while this Note is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
holders of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the holders of
fifty percent (50%) or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
fifty percent (50%) of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent Conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such Conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 4(d)
on the Conversion of this Note), the number of shares of capital stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Note is convertible immediately prior
to such Fundamental Transaction (without regard to any limitation in Section
4(d) on the Conversion of this Note). For purposes of any such Conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one (1) share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Conversion Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any Conversion of this Note
following such Fundamental Transaction. The Company shall cause any successor
entity in a Fundamental Transaction in which the Company is not the survivor
(the “Successor Entity”) to assume in writing all of the obligations of the
Company under this Note and the other Operative Documents in accordance with the
provisions of this Section 5(d) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the holder of this Note, deliver to the Holder in exchange for
this Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon Conversion of this Note (without regard to any limitations on
the Conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the Conversion Price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Note immediately prior to the consummation of such Fundamental Transaction), and
which is reasonably satisfactory in form and substance to the Holder. Upon the
occurrence of any such Fundamental Transaction, the Successor Entity shall
succeed to, and be substituted for (so that from and after the date of such
Fundamental Transaction, the provisions of this Note and the other Operative
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note and the other Operative
Documents with the same effect as if such Successor Entity had been named as the
Company herein.

 



 13 

 

 

e)        Calculations. All calculations under this Section 5 shall be made to
the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.

 

f)         Notice to the Holder.

 

i.          Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to the Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

ii.          Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of Conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least twenty (20) calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material, non-public information regarding the Company or any of the
Subsidiaries, the Company shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. The Holder shall remain
entitled to convert this Note during the 20-day period commencing on the date of
such notice through the effective date of the event triggering such notice
except as may otherwise be expressly set forth herein.

 



 14 

 

 

Section 6.         Optional Redemption at the Election of the Holder; Forced
Conversion.

 

(a)       Commencing on May 17, 2016, the Holder shall have the right, at its
option, to require the Company to redeem in cash up to three hundred twenty two
thousand two hundred fifty two dollars ($322,252) of the outstanding principal
amount of this Note plus accrued and unpaid interest thereon (the “Monthly
Allowance”) per calendar month (the “Holder Redemption Right”). The Holder may
exercise its Holder Redemption Right for a calendar month, at any time and from
time to time, during such calendar month, by sending one or more written
notices, the form of which is attached hereto as Annex B (each a “Holder
Redemption Notice”), to the Company by not later than 11:59:59 P.M. (local time
in New York City, New York) on the last Trading Day of such calendar month,
which Holder Redemption Notices shall specify the principal amount to be
redeemed and the amount of accrued and unpaid interest thereon (the “Holder
Redemption Amount”). The Company shall promptly, but in any event no more than
three (3) Trading Days after the date that the Holder delivers a Holder
Redemption Notice to the Company (the “Holder Redemption Payment Date”), pay the
applicable Holder Redemption Amount to the Holder in cash by wire transfer of
immediately available funds. For the avoidance of doubt, the Holder and the
Company agree that the Holder may deliver more than one Holder Redemption Notice
during a calendar month provided that the sum of the Holder Redemption Amounts
set forth in all of the Holder Redemption Notices delivered during such calendar
month does not exceed the Monthly Allowance.

 

(b)      Forced Conversion. If, at any time after July 1, 2016, (i) the VWAP for
Common Stock equals or exceeds two hundred percent (200%) of the Conversion
Price (the “Threshold Price”) for any five (5) consecutive Trading Days (the
“Threshold Period”), and (ii) the Equity Conditions have been satisfied on each
Trading Day during the Threshold Period and each of the ten (10) consecutive
Trading Days immediately prior to the first day of the Threshold Period, then
the Company shall have the option, within two (2) Trading Days after the end of
any such Threshold Period, to deliver a written notice to the Holder (a “Forced
Conversion Notice”) to cause the Holder to convert, pursuant to Section 4
hereof, a principal amount of this Note (a “Forced Conversion”), during the
thirty (30) Trading Day period after the Holder’s receipt of the Forced
Conversion Notice (the “Forced Conversion Period”), equal to the lesser of (1)
the Dollar Volume Amount on the date of the Forced Conversion Notice and (2) two
million dollars ($2,000,000) (such lesser amount, the “Forced Conversion
Amount”); provided, however, if the Equity Conditions cease to be satisfied at
any time during the Forced Conversion Period or the VWAP for the Common Stock on
any Trading Day during the Forced Conversion Period is less than the Threshold
Price, then the Holder shall be under no further obligation with respect to such
Forced Conversion. The Holder shall effect any Forced Conversion by delivering
one or more Notices of Conversions pursuant to Section 4 at any time, and from
time to time, during the applicable Forced Conversion Period, for an aggregate
principal amount equal to the Forced Conversion Amount. For the avoidance of
doubt, the Company may deliver more than one Forced Conversion Notice during the
term of this Note, provided, that it may not deliver a Forced Conversion Notice
during any Forced Conversion Period unless there is no further Forced Conversion
Amount that is as yet unconverted. For the further avoidance of doubt, nothing
in this Section 6(b) shall be deemed to limit the Holder’s right to voluntarily
convert all or any portion of this Note, at any time, and from time to time, in
accordance with Section 4, and the Holder may submit Notices of Conversion for a
principal amount of this Note in excess of the Forced Conversion Amount during
any Forced Conversion Period. The Company will not deliver a Forced Conversion
Notice hereunder unless it also delivers a Forced Conversion Notice under the
0.67% Note.

 



 15 

 

 

Section 7.         Covenants.

 

a)        As long as any portion of this Note remains outstanding, unless the
Holder shall have otherwise given prior written consent, VaultLogix shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

 

i.           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any Indebtedness of any kind, including,
but not limited to, a guarantee, on or with respect to any of its property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom;

 

ii.          other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;

 

iii.         make or hold any Investments;

 

iv.        Dispose of any of its assets other than the sale of inventory in the
ordinary course of business consistent with past practices;

 

v.         amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

vi.        merge, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person or otherwise suffer or permit a Change of Control
Transaction; or

 

vii.       repay, repurchase or offer to repay, repurchase or otherwise acquire
any of its Equity Interests;

 



 16 

 

 

viii.      repay, repurchase or offer to repay, repurchase or otherwise acquire
any Indebtedness other than this Note;

 

ix.         pay cash dividends or distributions on any of its Equity Interests

 

x.          enter into any transaction with any Affiliate of a Borrower which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm’s-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

 

xi.         enter into any agreement with respect to any of the foregoing.

 

b)        As long as any portion of this Note remains outstanding, unless the
Holder shall have otherwise given prior written consent, the Company shall not
suffer or permit a Change of Control Transaction or enter into any agreement
with respect thereto.

 

c)        DACA. The Company shall, at all times while this Note remains
outstanding, maintain on deposit in the Deposit Account an amount of
unencumbered cash equal to one hundred five percent (105%) the outstanding
principal amount of this Note. Such account shall be subject to the DACA at all
times. The Holder shall, on a weekly basis, provided that no Event of Default
has occurred and is continuing and that after giving effect to such instructions
no Event of Default would reasonably be expected to occur, provide written
instructions with respect to the Deposit Account to PNC Bank, National
Association, in accordance with the DACA, to wire transfer any funds in excess
of one hundred five percent (105%) of the outstanding principal amount of this
Note to an account of Vaultlogix identified to the Holder in writing. In no
event shall the Deposit Account be subject to any Liens (including any Permitted
Liens) other than the Liens of the Holder.

 

Section 8.        Events of Default.

 

a)        “Event of Default” means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):

 

i.           any default in the payment of (A) the principal amount of any Note
or (B) interest, liquidated damages and other amounts owing to a Holder on any
Note, as and when the same shall become due and payable, in any case, whether on
a Conversion Date, the Maturity Date or Holder Redemption Date or by
acceleration or otherwise;

 

ii.          a Borrower shall fail to observe or perform any other covenant or
agreement contained in this Note (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon Conversion,
which breach is addressed in clause (viii) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) five (5) Trading Days after
notice of such failure sent by the Holder or by any other Holder to the Company
and (B) ten (10) Trading Days after a Borrower has become or should have become
aware of such failure; provided, that any failure to observe or perform Section
7 shall be an immediate Event of Default without any grace period;

 



 17 

 

 

iii.         a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) or any material
breach shall occur under (A) any of the Operative Documents or (B) any other
material agreement, lease, document or instrument to which a Borrower or any
Subsidiary thereof is obligated (and not covered by clause (vi) below);

 

iv.        any representation or warranty made in this Note, any other Operative
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;

 

v.         a Borrower or any Significant Subsidiary (as such term is defined in
Rule 1-02(w) of Regulation S-X) thereof shall be subject to a Bankruptcy Event;

 

vi.        a Borrower or any Subsidiary thereof shall default on any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any Indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
that (a) involves an obligation greater than $250,000, whether such Indebtedness
now exists or shall hereafter be created, and (b) results in such Indebtedness
becoming or being declared due and payable prior to the date on which it would
otherwise become due and payable;

 

vii.       (a) the Common Stock shall not be eligible for listing or quotation
for trading on a Trading Market and shall not be eligible to resume listing or
quotation for trading thereon within five (5) Trading Days, (b) the shares of
Common Stock are suspended from trading or otherwise not listed or quoted for
trading on a Trading Market for five (5) Trading Days (which need not be
consecutive) during any twelve (12) month period, or (c) the shares of Common
Stock are suspend from trading or otherwise not listed or quoted for trading on
a Trading Market for three (3) consecutive Trading Days;

 

viii.      the Borrowers shall fail for any reason to deliver certificates to a
Holder prior to the second Trading Day after a Share Delivery Date or a Borrower
shall provide at any time notice to the Holder, including by way of public
announcement, of its intention to not honor requests for conversions of this
Note in accordance with the terms hereof;

 



 18 

 

 

ix.         an Event of Default (as defined therein) occurs and is continuing
under the 0.67% Debenture;

 

x.          a Public Information Failure occurs and continues uncured for ten
(10) consecutive Trading Days;

 

xi.         the electronic transfer by the Company of shares of Common Stock
through DTC or another established clearing corporation is no longer available
or is subject to a “chill”;

 

xii.        any monetary judgment, writ or similar final process shall be
entered or filed against a Borrower, any Subsidiary or any of their respective
property or other assets for more than $500,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of forty five (45) calendar days;

 

xiii.       VaultLogix or PNC Bank, National Association fails to comply with
its obligations under the DACA or notifies the Holder of its intention to not
comply with terms of the DACA;

 

xiv.       PNC Bank, National Association closes, or notifies the Holder and/or
the Borrowers of its intention to close, the Deposit Account; or

 

xv.        PNC Bank, National Association terminates, or notifies the Holder
and/or the Borrowers of its intention to terminate, the DACA.

 

b)        Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest,
liquidated damages and other amounts owing in respect thereof through the date
of acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount; provided, that such
acceleration shall be automatic, without any notice or other action of the
Holder required, in respect of an Event of Default occurring pursuant to clause
(v) of Section  8(a). For the avoidance of doubt, in no event shall the
Mandatory Default Amount be payable in shares of Common Stock. Upon the payment
in full of the Mandatory Default Amount in cash, the Holder shall promptly
surrender this Note to or as directed by the Borrowers. In connection with such
acceleration described herein, the Holder need not provide, and the Borrowers
hereby waive, any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of this Note until such time, if any, as the Holder
receives full payment pursuant to this Section 8(b). No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 



 19 

 

 

Section 9.        Miscellaneous.

 

a)        Notices. Any and all notices or other communications or deliveries to
be provided by the Holder hereunder, including, without limitation, any Notice
of Conversion, shall be in writing and delivered personally, by facsimile, by
email attachment, or sent by a nationally recognized overnight courier service,
addressed to the Borrowers, at the address set forth above, or such other
facsimile number, email address, or address as the Borrowers may specify for
such purposes by notice to the Holder delivered in accordance with this Section
9(a).  Any and all notices or other communications or deliveries to be provided
by the Borrowers hereunder shall be in writing and delivered personally, by
facsimile, by email attachment, or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile number or email address
or address of the Holder appearing on the books of the Borrowers, or if no such
facsimile number or email attachment or address appears on the books of the
Borrowers, at the principal place of business of such Holder, as set forth in
the Securities Exchange Agreement.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number or email attachment to the email address set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) (or such later time expressly specified elsewhere in this Note) on any
date, (ii) the next Trading Day after the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment to the email address set forth on the signature pages attached hereto
on a day that is not a Trading Day or later than 5:30 p.m. (New York City time)
(or such later time expressly specified elsewhere in this Note) on any Trading
Day, (iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.

 

b)        Absolute Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Borrowers, which is
absolute and unconditional, to pay the principal of, liquidated damages and
accrued interest, as applicable, on this Note at the time, place, and rate, and
in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Borrowers.

 

c)        Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen
or destroyed, the Borrowers shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Borrowers.

 



 20 

 

 

d)        Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Operative Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Operative Documents), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such New York Courts, or such New York Courts are improper
or inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Note and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by applicable law. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or the transactions contemplated hereby. If any party
shall commence an action or proceeding to enforce any provisions of this Note,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys’ fees and other costs and expenses incurred in
the investigation, preparation and prosecution of such action or proceeding.

 

e)        Amendments; Waivers. No provision herein may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Borrowers and the Holder, or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Note shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right.

 

f)         Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Borrowers covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Borrowers from
paying all or any portion of the principal of or interest on this Note as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this Note, and the
Borrowers (to the extent it may lawfully do so) hereby expressly waive all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

 



 21 

 

 

g)        Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Operative Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Borrowers to comply with the terms of this Note.  The Borrowers covenant to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Borrowers (or the
performance thereof). Each Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. Each Borrower therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any such breach or any such threatened breach, without the necessity
of showing economic loss and without any bond or other security being required.
Each Borrower shall provide all information and documentation to the Holder that
is requested by the Holder to enable the Holder to confirm each Borrower’s
compliance with the terms and conditions of this Note.

 

h)        Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

 

i)         Headings. The headings contained herein are for convenience only, do
not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

j)         Secured Obligation. The obligations of the Borrowers under this Note
are secured by the collateral identified in the Security Agreement, dated as of
February 18, 2016, between the Debtors (as defined therein) and the Holder.

 

k)        Reservation of Shares. The Company covenants that it will at all times
reserve and keep available out of its authorized and unissued shares of Common
Stock for the sole purpose of issuance upon conversion of this Note, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder, not less than such aggregate
number of shares of the Common Stock as shall (subject to the terms and
conditions set forth herein and in the Purchase Agreement) be issuable upon the
conversion of the then outstanding principal amount of this Note. The Company
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and non-assessable.

 



 22 

 

 

l)         Co-Borrowers.

 

i.           Borrowers are jointly and severally liable for all of the
indebtedness, obligations, and liabilities of the Borrowers now or hereafter
existing under this Note and the Operative Documents, whether for principal,
interest, fees, expenses, indemnification or otherwise (the “Obligations”) and
the Holder may proceed against one Borrower to enforce the Obligations without
waiving its right to proceed against the other Borrower. This Note and the
Operative Documents are a primary and original obligation of each Borrower and
shall remain in effect notwithstanding future changes in conditions, including
any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between the Holder and any Borrower. Each Borrower shall be liable for existing
and future Obligations as fully as if all of the principal amount of this Note
were advanced to such Borrower. The Holder may rely on any certificate or
representation made by any Borrower as made on behalf of, and binding on, all
Borrowers. Each Borrower appoints each other Borrower as its agent with all
necessary power and authority to give and receive notices, certificates or
demands for and on behalf of all Borrowers. This authorization cannot be
revoked, and the Holder need not inquire as to one Borrower’s authority to act
for or on behalf of another Borrower.

 

ii.          Notwithstanding any other provision of this Note or any other
Operative Document, each Borrower irrevocably waives, until all Obligations are
paid in full, all rights that it may have at law or in equity (including,
without limitation, any law subrogating a Borrower to the rights of the Holder
under this Note or any other Operative Documents) to seek contribution,
indemnification, or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by a Borrower with respect to the Obligations
in connection with the Operative Documents or otherwise and all rights that it
might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Borrower with respect to the
Obligations in connection with the Operative Documents or otherwise. Any
agreement providing for indemnification, reimbursement or any other arrangement
prohibited under this Section shall be null and void. If any payment is made to
a Borrower in contravention of this Section, such Borrower shall hold such
payment in trust for the Holder and such payment shall be promptly delivered to
the Holder for application to the Obligations, whether matured or unmatured.

 



 23 

 

 

iii.         Each Borrower waives, to the extent permitted by law, notice of
acceptance hereof; notice of the existence, creation or acquisition of any of
the Obligations; notice of an Event of Default except as set forth herein;
notice of the amount of the Obligations outstanding at any time; notice of any
adverse change in the financial condition of any other Borrower or of any other
fact that might increase a Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; and all other notices and
demands to which Borrower would otherwise be entitled by virtue of being a
co-borrower or a surety. Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower. The Holder’s failure at any
time to require strict performance by any Borrower of any provision of this Note
or the other Operative Documents shall not waive, alter or diminish any right of
the Holder thereafter to demand strict compliance and performance therewith.
Each Borrower also waives any defense arising from any act or omission of the
Holder that changes the scope of such Borrower’s risks hereunder. Each Borrower
hereby waives any right to assert against the Holder any defense (legal or
equitable), setoff, counterclaim, or claims that such Borrower individually may
now or hereafter have against another Borrower or any other Person liable to the
Holder with respect to the Obligations in any manner or whatsoever.

 

iv.        The liability of the Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which the Holder may now or hereafter have against any other Person,
including another Borrower, or property with respect to any of the Obligations.
Without notice to any given Borrower and without affecting the liability of any
given Borrower hereunder, the Holder may (i) compromise, settle, renew, extend
the time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to any other Borrower by written agreement with such other
Borrower, (ii) grant other indulgences to another Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

 

 

*********************

 

(Signature Pages Follow)



 



 24 

 

 

IN WITNESS WHEREOF, the parties below have caused this Note to be duly executed
by a duly authorized officer as of this 17th day of May, 2016.

 

  InterCloud Systems, inc.        

By:

                                          Name:     Title:     Facsimile No. for
delivery of Notices:                                      E-mail Address for
delivery of Notices:                                              VAULTLOGIX,
LLC         By:     Name:     Title:     Facsimile No. for delivery of Notices:
                                   E-mail Address for delivery of
Notices:                                            JGB (CAYMAN) CONCORD LTD.  
      By:                     Name: Brett Cohen   Title: President   Facsimile
No.  for delivery of Notices: (212) 253-4093   E-mail Address(es) for delivery
of Notices: sehrenberg@jgbcap.com, bcohen@jgbcap.com, dshmookler@jgbcap.com,
jwhite@jgbcap.com

 



 25 

 

 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the Amended and
Restated Senior Secured Convertible Note due May 31, 2019 of InterCloud Systems,
Inc., a Delaware corporation (the “Company”), and VaultLogix, LLC, a Delaware
limited liability company (“VaultLogix” and together with the Company, the
“Borrowers”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Borrowers in accordance therewith. No fee will be charged to
the holder for any conversion, except for such transfer taxes, if any.

 

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Borrowers that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

 

Conversion calculations:     Date to Effect Conversion:       Conversion Price:
      Principal Amount of Note to be Converted:       Accrued and unpaid
interest thereon:       Number of shares of Common Stock to be issued:      
Signature:       Name:       Address for Delivery of Common Stock Certificates:
      Or       DWAC Instructions:       Broker
No:                                        Account No:
                                 

 



 

 

 

Schedule 1

 

CONVERSION SCHEDULE

 

The Amended and Restated Senior Secured Convertible Note due on May 31, 2019, in
the aggregate principal amount of $11,601,054.62 is issued by InterCloud
Systems, Inc., a Delaware corporation, and VaultLogix, LLC, a Delaware limited
liability company. This Conversion Schedule reflects conversions made under
Section 4 of the above referenced Note.

 

Dated:

 



 Date of Conversion   Amount of Conversion   Aggregate Principal Amount
Remaining Subsequent to Conversion(or original Principal Amount)   Borrowers’
Attest                                                                        
                          

 

 

 



 

 

 

 

 

 

